 

Case 19-13215 Doc15 Filed 03/28/19 Page 1 of 31

Fill in this information to identify your case and this filing:

Debtor 1 Victor C. Mbakpuo

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

 

United States Bankruptcy Court for the: District of Maryland [-|
19-13215-TJC

Case number

 

QQ Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

Ea Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

LI No. Go to Part 2.
L] Yes. Where is the property?

i ?
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

QO) Single-family home the amount of any secured claims on Schedule D:

44, £808 Hanover Pkwy, #303 Creditors Who Have Claims Secured by Property.

Street address, if available, or other description

 

C) Dupiex or multi-unit building

 

 

 

@ Condominium or cooperative Current value of the Current value of the
CJ Manufactured or mobile home entire property? portion you own?
LJ Land $ 147,000.00 147,000.00
O Investment property
Greenbelt, MD {J Timeshare Describe the nature of your ownership
City State ZIP Code OQ) other interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.

 

 

: : > }
Who has an interest in the property? Check one. Fee Simple

Prince George's Wf Debtor 1 only

County UI) Debtor 2 only
O) Debtor 4 and Debtor 2 only LI Check if this is community property

see instructions
LJ At least one of the debtors and another ( )

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:

i 2
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

Q) Single-family home the amount of any secured claims on Schedule D:

42 1908 9th St., NW Creditors Who Have Claims Secured by Property.

QQ) Duplex or multi-unit buildin
Street address, if available, or other description P unruni g

 

 

 

 

LI Condominium or cooperative Current value of the Current value of the
LY Manufactured or mobile home entire property? portion you own?
Q) Land $ 750,000.00 375,000.00
. LJ investment property
Washington, DC 20( O) timeshare Describe the nature of your ownership
City State ZIP Code interest (such as fee simple, tenancy by

WW other Rowhouse the entireties, or a life estate), if known.

Who has an interest in the property? Check one. Fee simple

 

 

DC CQ) Debtor 1 only

County CO) Debtor 2 only
CI Debtor 1 and Debtor 2 only LD Check if this is community property
(Wf At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1

 

 
 

 

 

 

 

new Describe Your Vehicles

LJ No
C) Yes
3.1. Make: Volvo
Model: XC90
Year: 2011
125000

Approximate mileage:

Other information:

 

 

 

 

If you own or have more than one, describe here:

 

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Official Form 106A/B

 

 

Debtor1 Victor C. Mbakpuo
First Name Middle Name Last Name
What is the property? Check all that apply.
13. Q) Single-family home

Street address, if available, or other description a Duplex or multi-unit building
C) Condominium or cooperative
() Manufactured or mobile home
O) Lang
CL} investment property

City State ZIP Code [) Timeshare
QC) other
Who has an interest in the property? Check one.
CI) debtor 1 only

County

CY Debtor 2 only
CL] Debtor 1 and Debtor 2 only
CI At least one of the debtors and another

Case 19-13215 Doc15 Filed 03/28/19 Page 2 of 31
Case number (i known) 19-13215-TJC

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

C] check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. .............ccccccccccceececcuseeececcecececsessusececusccetstassenucsucessanaveues >

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

Who has an interest in the property? Check one.
A Debtor 1 only

CQ) Debtor 2 only

C} Debtor 1 and Debtor 2 only

) At least one of the debtors and another

) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
CY Debtor 1 only

O) Debtor 2 only

C) Debtor 1 and Debtor 2 only

UI At least one of the debtors and another

L) Check if this is community property (see
instructions)

Schedule A/B: Property

 

$522,000.00

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Inciude any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

§ 6,000.00 6,000.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

page 2

 
 

Case 19-13215 Doc15 Filed 03/28/19 Page 3 of 31

 

Who has an interest in the property? Check one.

Debtort Victor C. Mbakpuo
First Name Middle Name Last Name
3.3. Make:
Model: Q) Debtor 1 only
C) Debtor 2 only
Year:

Approximate mileage:

Other information:

 

 

 

 

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

CI) Debtor 4 and Debtor 2 only
C) At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

OQ Debtor 1 only

CJ Debtor 2 only

UO) Debtor 1 and Debtor 2 only

CJ Atieast one of the debtors and another

L) Check if this is community property (see
instructions)

Case number (if known) 19-13215-TJC

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
entire property?

Current value of the
portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

LY No
UL) Yes

4.1. Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

4.2, Make:
Model:
Year:

Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Official Form 106A/B

Who has an interest in the property? Check one.
CL) Debtor 1 only

L} Debtor 2 only

C] Debtor 4 and Debtor 2 only

C) At least one of the debtors and another

L) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
L) Debtor 1 only

Q) Debtor 2 only

L) Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

LL) Check if this is community property (see
instructions)

Schedule A/B: Property

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

 

s 528,000.00

 

 

 

page 3

 

 

 
 

Case 19-13215 Doc15 Filed 03/28/19 Page 4 of 31

Victor C. Mbakpuo

Debtor 1

Case number (i known} 19-13215-TJC

 

 

First Name Middie Name Last Name

Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

CY No

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

 

 

id Yes. Describe......

 

Living room set, family room set, dining room set, bedroom set

 

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

CL] No

‘5 6,000.00

 

id Yes. Describe.......... 2 Television sets bought $398 each few years ago

i

 

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
Wd No

 

 

LJ Yes. Describe..........

 

 

 

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, poo! tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

W No

 

CJ Yes. Describe..........

 

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

UL) No

 

 

 

C) Yes. Describe..........

 

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

W No

 

 

 

L} Yes. Deseribe......

 

12, Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom Jewelry, watches, gems,
gold, silver

@ No

 

QO) Yes. Describe..........

 

 

13.Non-farm animals
Examples: Dogs, cats, birds, horses

Wd No

 

C) Yes. Describe..........

 

14. Any other personal and household items you did not already list, including any health aids you did not list

No

 

Q) Yes. Give specific :
information. ........2++: i

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number Were oi. ccccssssssesssessssesssuecssessssesssteceavesssusessussssvasssessisssvessisessuvassivrsstessiessutsisitesieceseessseeses

Official Form 106A/B Schedule A/B: Property

 

 

 

$ 534,200.00

 

page 4

 

 

 
 

Case 19-13215 Doc15 Filed 03/28/19 Page 5 of 31

 

 

 

Debtor 1 Victor C. Mbakpuo Case number (if known) 19-13215-TJC
First Name Middle Name Last Name
Ey Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the

portion you own?
Do not deduct secured claims
or exemptions.

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

QC) No
WV eS oo cccess sn ssntetseintnnintstisnsenntsnsvinsiststintnintisistieireisineusienansninisuansnsuanee Cash: $ 100.00

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

 

 

 

 

 

 

 

 

 

 

 

LJ) No
YOS voeeceeeeeeerees Institution name:
17.1. Checking account: Capital One Bank $ 30,396.00
17.2. Checking account: M&T Bank $ 3,000.00
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $
18.Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
Y no
ee Institution or issuer name:
$
$

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

WY No Name of entity: % of ownership:
C) Yes. Give specific 0% %
information about °
them... cee 0% %
0% %

 

Official Form 106A/B Schedule A/B: Property page 5

 

 
 

Case 19-13215 Doc15 Filed 03/28/19 Page 6 of 31

Debtor 1 Victor C. Mbakpuo Case number (irknown19-13215-TJC

 

 

First Name Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

No
L} Yes. Give specific Issuer name:
information about

 

 

 

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

YW No
C) Yes. List each
account separately. Type of account: institution name:
401(k) or similar plan: $
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments

Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications

companies, or others

id No

QD Ves oes institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
Yi No
CD YS vic cecccecsee Issuer name and description:
$
$

 

Official Form 106A/B Schedule A/B: Property

page 6

 
 

Case 19-13215 Doc15 Filed 03/28/19 Page 7 of 31
Debtor 1 Victor C. Mbakpuo Case number (i known) 19-13215-TJC

First Name Middle Name Last Name

 

 

24.Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b){1), 529A(b), and 529(b)(1).
UW no
CD Ves i cccssssssssessesesssesseen

Institution name and description. Separately fite the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

Yi No

CL) Yes. Give specific
information about them..

 

   

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: \nternet domain names, websites, proceeds from royalties and licensing agreements
No

O) Yes. Give specific
information about them... $

 

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
CO) No

CI Yes. Give specific
information about them.... i

 

 

 

 

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you

YW no

C) Yes. Give specific information

 

    

. . Federal:
about them, including whether
you already filed the returns State:
and the tax years. ...........
Local:

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

YW no

 

 

 

 

 

 

 

CL} Yes. Give specific information............. :
_ Alimony: $
Maintenance: $
/ Support: $
Divorce settlement: $
| Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
YW No
LI) Yes. Give specific information...............
: $.

 

 

Official Form 106A/B Schedule A/B: Property page 7

 

 
 

Case 19-13215 Doc15 Filed 03/28/19 Page 8 of 31
pebtor1 Victor C. Mbakpuo Case number irinown, 19°13215-TIC

First Name Middle Name Last Name

 

 

31, Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

L) No

d Yes. Name the insurance company
of each policy and list its value. ...

Allstate Wife $ 5,000.00

Company name: Beneficiary: Surrender or refund value:

 

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

i No

C] Yes. Give specific information.............. :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue
iA No
CQ) Yes. Describe each claim. 0...
1 $
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims
4 No
C1 Yes. Describe each claim... ce.
$
35. Any financial assets you did not already list
CI No
id Yes. Give specific information............ 2 condo units at 1836 Metzerott Rd., #417 & 1521, Adelphi, MD 'g 135,000.00
36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number Were oo... ccc ccsssssessossescosensesussssessunsssauusessunseenssuseassassrasesassasesasivessasuesrsstesssiessassitessuesesevessesees > $ 707,696.00

 

 

 

| Parts: Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
4 No. Go to Part 6.
C) Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38. Accounts receivable or commissions you already earned

iA No
C) Yes. Describe.......

 

 

 

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

id No .
L) Yes. Describe....... $

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 8

 

 
Case 19-13215 Doc15 Filed 03/28/19 Page 9 of 31

Debtor 1 Victor C. Mbakpuo Case number (if known), 19-13215-TJC

First Name. Middie Name Last Name

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

 

 

 

 

 

W No :

Q) Yes. Describe....... $
41. Inventory

Wd No

U) Yes. Describe........ $

 

 

 

42. Interests in partnerships or joint ventures

Wf No
C) Yes. Describe.......

 

 

Name of entity: % of ownership:
% $
%
% $

 

43. Customer lists, mailing lists, or other compilations
Wd No
L) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

UL) No
L) Yes. Describe......

 

 

 

44. Any business-related property you did not already list
id No

Q) Yes. Give specific
information .........

 

 

 

 

 

FCPAr PF Ff Ff &

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
for Part 5. Write that mumber Were oo... ccc cc esses essssseesssececsssesssssnsesssinesessnssessssessovauecevesssssuvssssunesssiassssasaenasavessuessssausessutereeees >

707,696.00

Road

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
@ No. Go to Part 7.
LI] Yes. Go to line 47,
Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

Wf No

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 9

 

 
 

Case 19-13215 Doc15 Filed 03/28/19 Page 10 of 31

Debtor 1 Victor C. Mbakpuo Case number (if known) 19-13215-TJC

 

 

First Name Middle Name Last Name

48. Crops—either growing or harvested

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

No
CJ) Yes. Give specific
information. ............ 5
$
$
51. Any farm- and commercial fishing-related property you did not already list
No
LI] Yes. Give specific
information. ............ i $
52. Add the doilar value of all of your entries from Part 6, including any entries for pages you have attached 5 707,696.00

for Part 6. Write that number Were o.oo ccc ccccccscesssccscsscssvessesesvessssensecssesssesessssvsssssussissssusstsrisesssssvssttsiusittsssisesissessereseceeeee >

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

 

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

YW No :

OO) Yes. Give specific
information. ....... |

 

 

 

   

 

54. Add the dollar value of all of your entries from Part 7. Write that mumber here oo... cccccccccccccccscssscossscessesseeseerees bevveeees >

List the Totals of Each Part of this Form

 

 

3 __ 707,696.00

 

 

 

 

 

 

55. Part 1: Total real estate, Fine 2 ooo ccc cccccssccsccssecssssasesssscsucesssssesssssssisesesssissssssisasacavseassivasibssivatepessceseestessiseesetiestececeesceeeesceeee > $ 522,000.00
56. Part 2: Total vehicles, line 5 $ 6,000.00

57. Part 3: Total personal and household items, line 15 $ 6,000.00

58. Part 4: Total financial assets, line 36 $ 33,396.00

59. Part 5: Total business-related property, line 45 $

60. Part 6: Total farm- and fishing-related property, line 52 $

61. Part 7: Total other property not listed, line 54 135,000.00

62. Total personal property. Add lines 56 through 61. .............e 702,396.00 Copy personal property total > +#¢ 702,396.00
63. Total of all property on Schedule A/B. Add line 55 + line 62.......cccccesesssssseseseseseccecseeessscacssasseesseseesavavatatatessassesscecese $ 702,396.00
Official Form 106A/B Schedule A/B: Property page 10

 

 

 

 

 
 

Case 19-13215 Doc15 Filed 03/28/19 Page 11 of 31

Fill in this information to identify your case:

 

 

 

   

 

 

Debtor: _ Victor C. Mbakpuo
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: District of Maryland [=] eA
af oy ef :
U0. OARS teen,
Case number 19-13215-TJC DISTRICT heck if this is an
{If known) me * amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

ERED teentity the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

U) You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
W You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
oceription: 1908 9th St.. NW, We — $750,000.00 Os 750,000.00
Line from CO) 100% of fair market value, up to
Schedule A/B: 1-2 any applicable statutory limit
Brief Volvo XC90 $6,000.00 Qs 6,000.00
description: _—=—eer—— ! $9, :

 

Line from 34 L) 100% of fair market value, up to

 

Schedule A/B: any applicable statutory limit
descripion: © 2808Hanover Pkwy $147,000.00 ___ 5 147,000.00

: Cd 100% of fair market value, up to
Line from
Schedule A/B: 1.1 any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

W No

Q) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
OW No
QO) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of ___

 

 
 

Case 19-13215 Doc15 Filed 03/28/19 Page 12 of 31

 

 

 

 

 

Debtor 1 Victor C. Mbakpuo Case number ¢rknown_19-13215-TJC
First Name Middte Name Last Name
Ee Additional Page
Brief description of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief Furnishings $ 6,000.00 Qs 6,000.00
description: , : $ , .
Line from 6 L) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

Brief
description: Condos2_ so 135,000.00 Os 135,000.00

CL) 100% of fair market value, up to

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Line from
Schedule A/B: 36 any applicable statutory limit
Brief
description: ——_—_________ § Us
Line from LJ 100% of fair market value, up to
Schedule A/B:  ——— any applicable statutory limit
Brief
description: —___________ $ Cs

i © Of fair market value, up to
Line from (J 100% of fair market value, up t
Schedule A/B: ——™” any applicable statutory limit
Brief
description: —_________ $ Us

i © Of fair market value, up to
Line from LI 100% of fai ket val pt
Schedule A/B: ———— any applicable statutory limit
Brief
description: ——__________ § L$
Line from LI) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: ———_________. § Os
Line from L} 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description, § —————————_—-_ Os

: o Of fair market value, up to
Line from LU) 100% of fai ket val pt
Schedule A/B: ———— any applicable statutory limit
Brief
description. 9 ————————————- $8__.—_—i“C‘édOSSN
Line from C) 100% of fair market value, up to
Schedule A/B: = any applicable statutory limit
Brief
description: ——_______.___ § Us
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: ——______—_ § Us

. Of fair market value, up to
Line from CL) 100% of fai ket val
Schedule A/B: ~ ——— any applicable statutory limit
Brief
description: —————_____—. Os
Line from QO) 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 2 of

 

 
Case 19-13215 Doc15 Filed 03/28/19 Page 13 of 31

Fill in this information to identify your case:

Victor C.

First Name Middle Name

Mbakpuo

Last Name

Debtor 1

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: District of Maryland

19-13215-TJC

Case number
(If known)

 

 

CJ Check if this is an
amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

12/15

1. Do any creditors have claims secured by your property?

LI No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
W Yes. Fill in all of the information below.

List All Secured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UO COO®R

Who owes the debt? Check one.

Debtor 1 only

Debtor 2 only

Debtor 1 and Debtor 2 only

At least one of the debtors and another

Check if this claim relates to a
community debt

Date debt was incurred

WW Disputed

Nature of lien. Check all that apply.

QO) An agreement you made (such as mortgage or secured
car loan)

Q) Statutory lien (such as tax lien, mechanic’s lien)

Q) Judgment lien from a lawsuit

Q) Other (including a right to offset}

Last 4 digits of account number ___

Column A Column B Column.C
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim ~ Value of collateral. - Unsecured
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the that supports this _ portion
As much as possible, list the claims in alphabetical order according to the creditor’s name. value of collateral. claim Ifany
[ 2.4] Chase Describe the property that secures the claim: $ 350,000.00 $ 750,000.00 $ 0.00 |
Creditor’s Name :
710 South Ash St. 1908 Sth St., NW, Washington, DC 20001
Number Street
As of the date you file, the claim is: Check all that apply.
QO) Contingent
Glendale CO 80246 UY Unliquidated
City State ZIP Code wy Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Wi’ Debtor 1 only ( An agreement you made (such as mortgage or secured
QO) Debtor 2 only car loan)
OQ) Debtor 1 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic’s lien)
LI At least one of the debtors and another CQ) Judgment lien from a lawsuit
UO) other (including a right to offset)
Q) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number ee
| 2.2] Wells Fargo Describe the property that secures the claim: $ 61,000.00 $ 147,000.00 $ 0.00
Creditor's Name :
7808 Hanover Parkway, #303, Greenbelt,
P.O. Box 14411 MD 20770
Number Street
As of the date you file, the claim is: Check all that apply.
: CQ) Contingent
Des Moines IA 50306) Unliquidatea
City State ZIP Code

 

 

Official Form 106D

Add the dollar value of your entries in Column A on this page. Write that number here:

Schedule D: Creditors Who Have Claims Secured by Property

 

411,000.00

page 1 of 3

 

 

 
 

Case 19-13215 Doc15 Filed 03/28/19 Page 14 of 31

Debtor 1 Victor C.

Mbakpuo

 

First Name Middle Name

Case number (i known) 19-13215-TJC

 

Last Name

 

Additional Page

After listing any entries on this page, number them beginning with 2.3, followed

by 2.4, and so forth.

Column A

Column B

Column C

Amount of claim. Value of collateral Unsecured

Do not deduct the

 

 

that supports this portion

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Creditor's Name

value of collateral, claim If any
Describe the property that secures the claim: $ $ $
Creditor's Name
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code Q) Unliquidated
) Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C) Debtor 1 only L) An agreement you made (such as mortgage or secured
C) Debtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only 2 Statutory lien (such as tax lien, mechanic's lien)
C1 At least one of the debtors and another CI Judgment lien from a lawsuit
LJ other (including a right to offset)
Q) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits ofaccountnumber
|_| Describe the property that secures the claim: $ $ $
Creditor’s Name
Number Street
As of the date you file, the claim is: Check all that apply.
Q) Contingent
Q Unliquidated
City State ZIP Code QO Disputed
2
Who owes the debt? Check one. Nature of lien. Check all that apply.
1 Debtor 1 only (2 An agreement you made (such as mortgage or secured
CI) Debtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only ) Statutory lien (such as tax lien, mechanic's lien)
(2 At least one of the debtors and another im) Judgment lien from a lawsuit
. Other (i di ight to off
OI Check if this claim relates to a QV Other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of accountnumber—
L_ | Describe the property that secures the claim: $ $ $

 

 

 

Number Street

 

 

 

 

 

City State ZIP Code

Who owes the debt? Check one.

Debtor 1 only

Debtor 2 only

Debtor 1 and Debtor 2 only

At least one of the debtors and another

O Oocod

Check if this claim relates to a
community debt

Date debt was incurred

 

Write thatnumberhere: _

Official Form 106D

Add the dollar value of your entries in Column A on this page. Write that number here:

If this is the last page of your form, add the dollar value totals from all pages.

As of the date you file, the claim is: Check all that apply.

QO) Contingent

YY Unliquidated

Q) Disputed

Nature of lien. Check all that apply.

CQ) An agreement you made (such as mortgage or secured
car loan)

O) Statutory lien (such as tax lien, mechanic's lien)

Q Judgment lien from a lawsuit

Q) other (including a right to offset)

Last 4 digits of account number —__

 

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

page3_of __

 

 

 
 

Debtor 1

Case 19-13215 Doc15 Filed 03/28/19 Page 15 of 31

Victor C.

Mbakpuo

 

First Name Middle Name Last Name

Case number (if known) 19-13215-TJC

 

Ea List Others to Be Notified for a Debt That You Already Listed

| Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection

_ agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
_ be notified for any debts in Part 1, do not fill out or submit this page.

-

 

Name

 

Number

Street

 

 

City

State

ZIP Code

On which line in Part 1 did you enter the creditor?

Last 4 digits of account number

 

 

 

 

 

 

Name

 

Number

Street

 

 

City

State

 

ZIP Code

 

 

Name

 

Number

Street

 

 

City

State

ZIP Code

 

 

Name

 

Number

Street

 

 

City

State

ZIP Code

 

 

 

Name

 

Number

Street

 

 

City

State

ZIP Code

On which line in Part 1 did you enter the creditor?

Last 4 digits of account number

 

 

1 did you enter the creditor?

Last 4 digits of account number

Last 4 digits ofaccount number

 

On which line in Part 1 did you enter the creditor?

Last 4 digits of account number

 

 

 

Name

 

Number

Street

 

 

City

Official Form 106D

State

ZIP Code

Part 2 of Schedule D: Creditors Who Have Claims Secured by Property

On which line in Part 1 did you enter the creditor?

Last 4 digits of account number ___

page. of_

 

 
Case 19-13215 Doc15 Filed 03/28/19 Page 16 of 31

Fill in this information to identify your case:

Debtor1 Victor Cc. Mbakpuo

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland [-|
19-13215-TJC

Case number
(if known}

 

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

eee ise All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
Wi No. Go to Part 2.
Q) Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and

nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim Priority Nonpriority
amount amount
2.1
Last 4 digits ofaccountnumber $ $ $
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply. |
City State ZIP Code OU Contingent
Q) Untiquidated
Who incurred the debt? Check one. O bisputed
OC) Debtor 1 only
U) Debtor 2 only Type of PRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only L) Domestic support obligations
At least one of the debtors and another LJ Taxes and certain other debts you owe the government
U1 Check if this claim is for a community debt Q) Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
U2 No L) other. Specify
C] Yes
b2 | Last 4 digits ofaccountnumber sg $ 3

Priority Creditor’s Name
When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
O Contingent

City State ZIP Code LJ Unliquidated

Who incurred the debt? Check one. LJ Disputed

OQ Debtor 1 only

Type of PRIORITY unsecured claim:
L) Debtor 2 only

 

 

) Debtor 1 and Debtor 2 only QC) Domestic support obligations

© Atleast one of the debtors and another 5 Taxes and certain other debts you owe the government
ean: oo: . Claims for death or personal injury while you were

O) Check if this claim is for a community debt intoxicated

Is the claim subject to offset? Q other. Specify

QO) No

QO Yes

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page tof_

 
 

Case 19-13215 Doc15 Filed 03/28/19 Page 17 of 31

Debtor 1 Victor C.

Mbakpuo Case number (if known) 19-13215-TJC

 

 

First Name Middle Name

Last Name

rn Your PRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. Total claim Priority Nonpriority
amount amount
Last 4 digits ofaccountnumber $ $ $
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
a Contingent
City State ZIP Code Q) Unliquidated
QQ Disputed
Who incurred the debt? Check one.
L) Debtor 1 only Type of PRIORITY unsecured claim:
D
U1 debtor 2 only LJ) Domestic support obligations
(J) Debtor 1 and Debtor 2 only .
Q) Taxes and certain other debts you owe the government
C) At least one of the debtors and another . oe :
Q) Claims for death or personal injury while you were
O) Check if this claim is for a community debt intoxicated
C) other. Specify
Is the claim subject to offset?
QC) No
Ol Yes
Last 4 digits ofaccountnumber_ —  —(itsésCS $ $
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
QQ Contingent
City State ZIP Code Q) unliquidated
Q Disputed
Who incurred the debt? Check one.
Q) Debtor 1 only Type of PRIORITY unsecured claim:
2
U Debtor only Q) Domestic support obligations
C) Debtor 1 and Debtor 2 only .
UO) Taxes and certain other debts you owe the government
CL) At least one of the debtors and another . a .
CJ Claims for death or personal injury while you were
() Check if this claim is for a community debt intoxicated
C1 other. Specify
Is the claim subject to offset?
LI No
LI Yes
Last 4 digits ofaccountnumber $ $ $

 

 

Priority Creditor's Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

C) Debtor 1 only

Q) Debtor 2 only

C) Debtor 1 and Debtor 2 only

CU) At least one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

QC) No
L) Yes

Official Form 106E/F

 

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

Q Contingent
| Unliquidated
Q) Disputed

Type of PRIORITY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

 

OU OOO

Other. Specify

 

Schedule E/F: Creditors Who Have Unsecured Claims

pag@.3 of __

 

 
Case 19-13215 Doc15 Filed 03/28/19 Page 18 of 31
Debtor 1 Victor C. Mbakpuo Case number (if known), 19-13215-TJC

First Name Middle Name Last Name

Be List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

 

 

 

LI No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

re]

 

 

Nonpriority Creditor’s Name

 

Number Street

 

City State ZIP Cade

Who incurred the debt? Check one.

L) Debtor 1 only

QC) Debtor 2 only

(2 Debtor 1 and Debtor 2 only

C) Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?
LI} No
O) Yes

Total claim
Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

J Contingent
QO) Unliquidated
C) Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. Specify

OOo OO

 

 

 

Nonpriority Creditors Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

OY Debtor 1 only

CQ) Debtor 2 only

C Debtor 1 and Debtor 2 only

U At least one of the debtors and another

L) Check if this claim is for a community debt

is the claim subject to offset?
Q) No
QO) Yes

Last 4 digits of account number $
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q) Contingent
LJ Unliquidated
O Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. Specify

OO OO

 

 

 

 

Nonpriority Creditor’s Name

 

Number Street

 

City State ZIP Cade

Who incurred the debt? Check one.

O) Debtor 1 only

CQ) Debtor 2 only

L) Debtor 1 and Debtor 2 only

Q) At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?
QO) No
Q) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QQ Contingent
Q) Unliquidated
OQ Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts

Other. Specify

Oo oo

 

 

page2 2 Aof __
 

Case 19-13215 Doc15 Filed 03/28/19 Page 19 of 31

Debtor 1 Victor C.

 

First Name Middle Name Last Name

Case number (if known) 19-13215-TJC

 

laws Your NONPRIORITY Unsecured Claims — Continuation Page

 

| After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

 

 

 

 

 

 

 

Last 4 digits of account number

 

 

 

 

 

 

 

 

 

 

 

Nonpriority Creditor’s Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

LJ Debtor 1 only

UO) Debtor 2 only

L) Debtor 1 and Debtor 2 only

CL) Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

{) No
Q) Yes

Official Form 106E/F

—_ $
Nonpriority Creditor’s Name
When was the debt incurred?
Numb Street
“mer ree As of the date you file, the claim is: Check all that apply.
City State ZIP Code O Contingent
Q) Unliquidated
Who incurred the debt? Check one. O Disputed
CQ Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only ©) student loans
At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims .
Q) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C) Other. Specify
UL) No
L) Yes
Last 4 digits ofaccountnumber $
Nonpriority Creditors Name
When was the debt incurred?
Number Street . ae
As of the date you file, the claim is: Check all that apply.
City State ZIP Code CJ Contingent
QO Unliquidated
Who incurred the debt? Check one. QO Disputed
CJ Debtor 1 only
O) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only O Student loans
At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
CI) Check if this ctaim is for a community debt you did not report as priority claims .
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? OD other. Specify
CJ No
C) ves
|_| 5

Last 4 digits of account number |
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
QO) unliquidated
Lj Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. Specify

OO OO

 

Schedule E/F: Creditors Who Have Unsecured Claims page2-Sof

 

 

 
 

Debtor 1

Victor

Case 19-13215 Doc15 Filed 03/28/19 Page 20 of 31
C. Mbakpuo Case number tirknown 19°13215-TJC

 

First Name

 

Middie Name Last Name

Ss List Others to Be Notified About a Debt That You Already Listed

 

_ 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): LU Part 1: Creditors with Priority Unsecured Claims
Number Street QC) Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of accountnumber |
ey State __ ZIP Code sn untuntvate syn etna ne
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): UO) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
- Last 4 digits of accountnumber
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): OU Part 1: Creditors with Priority Unsecured Claims
Number Street O) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number __ _
ity State nw ZIP Cade sess humaine nner nsec .
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
Number Street O) Part 2: Creditors with Nonpriority Unsecured
Claims
- Last 4 digits of account number __ ee
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): OI Part 1: Creditors with Priority Unsecured Claims
Number Street UO) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber— |
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits ofaccountnumber—
City State ZIP Code
~ On which entry in Part 1 or Part 2 did you list the original creditor?
ame
Line of (Check one): 1 Part 1: Creditors with Priority Unsecured Claims
Number Street . . se
Q) Part 2: Creditors with Nonpriority Unsecured
Claims
State Last4 digits ofaccountnumber_ |

City

Official Form 106E/F

ZIP Code

page2-Sof __

Schedule E/F: Creditors Who Have Unsecured Claims

 
 

part Add the Amounts for Each Type of Unsecured Claim

Case 19-13215 Doc15 Filed 03/28/19 Page 21 of 31
Debtor 1 Victor on Mbakpuo

 

First Name Middle Name Last Name

Case number (if known) 19-13215-TJC

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claims
from Part 1

Total claims
from Part 2

Official Form 106E/F

6a.

6b.

6c.

6d.

6e.

6h.

6i.

Domestic support obligations

Taxes and certain other debts you owe the
government

Claims for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d.

. Student loans

- Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

6a.

6b.

6c.

6d,

6e.

6f.

6g.

6h.

6i.

6).

 

 

 

 

 

 

Total claim
$ 0.00
$ 0.00
5 0.00
+5 0.00
$ 0.00
Total claim
$ 0.00
§ 0.00
5 0.00
+5 0.00
$ 0.00

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

page of_

 

 
Case 19-13215 Doc15 Filed 03/28/19 Page 22 of 31

Fill in this information to identify your case:

Debtor Victor Cc. Mbakpuo

First Name Middle Name Last Name

 

Debtor 2
(Spouse If filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland [|
19-13215-TJC

   

Case number
(If known)

 

GREE” O) Check if this is an
amended filing

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
LI No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
Wf Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
2-1 Bhavik Soni Lease for 1836 Metzeroyy Rd., #417, Adelphi, MD 20783
Name

1836 Metzerott Rd., #417

Number Street

Adelthi MD 20783

City State ZIP Code
22 ‘All American Bitcoins Lease for 1908 9th St., Washington, DC 20001
- Name

1908 Sth St.

Number Street

Washington, DC 20783

City on Sl A
2.3

Name

Number Street
sooo LY, State __ ZIP Code
24

Name

Number Street

City State ZIP Code

25

Name

Number Street

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page lof_

 
Case 19-13215 Doc15 Filed 03/28/19 Page 23 of 31

Debtor1 Victor C. Mbakpuo

First Name Middle Name Last Name

Case number (known | 9-13215-TJC

 

 

a Additional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or lease What the contract or lease is for

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

 

 

Name

 

Number

Street

 

City

 

State

ZIP Code

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

 

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

 

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Official Form 106G

Schedule G: Executory Contracts and Unexpired Leases

page. of

 
 

Case 19-13215 Doc15 Filed 03/28/19 Page 24 of 31

Fill in this information to identify your case:

 

 

 

 

  

Debtor 1 Victor Cc. Mbakpuo
First Name Middle Name Last Name
Debtor 2 1G MAD
(Spouse, if filing) First Name Middle Name Last Name 26 1g HAI
United States Bankruptcy Court for the: District of Maryland U: S 5 th KD
aco,
Case number 19-13215-TJC Csi nig,

 

(If known) un

 

 

UO) Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

 

 

 

 

 

 

 

 

 

 

 

4. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

W No
LC) Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

wf No. Go to line 3.
C) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

LC) No

C) Yes. In which community state or territory did you live? . Fillin the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

 

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person

shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
3.1
None O) Schedule D, line
Name
QO) Schedule E/F, line |
Number Street LJ Schedule G, line
City State Cs
3.2
C} Schedule D, line
Name —_——__.
Q) Schedule E/F, line
Number Street CL) Schedule G, line
City State ZIP Code
3.3
(J Schedule D, line
Name
QO) Schedule E/F, line
Number Street QL) Schedule G, line
City State ZIP Code

 

 

 

Official Form 106H Schedule H: Your Codebtors page lof

 
 

Debtor 1 Victor

Mbakpuo

 

First Name

| Additional Page to List More Codebtors

Last Name

Case 19-13215 Doc15 Filed 03/28/19 Page 25 of 31

Case number (i known), 19-13215-TJC

 

 

Column 1: Your codebtor

Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

{ Schedule D, line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
QI Schedule E/F, line
Number Street {) Schedule G, line
City State ZIP Code
L] Schedule D, line
Name —_—__.
QO) Schedule E/F, line
Number Street LC} Schedule G, line
: City State ZIP Code
L} Schedule D, line
Name _——
() Schedule E/F, line
Number Street QI Schedule G, line
: City State ZIP Code
3.
5 CL) Schedule D, line
ame TOO
QO) Schedule E/F, line
Number Street QO) ScheduleG, line
: City State ZIP Code
CL) Schedule D, line
Name ——
C) Schedule E/F, line
Number Street OQ) Schedule G, line
: City State ZIP Code
p-| C) Schedule D, line
Name
Q) Schedule E/F, line
Number Street CJ Schedule G, line _
: City State _ ZIP Code
| N LI Schedule D, line
Jame or
QO) Schedule E/F, line
Number Street Q) Schedule G, line
City State ZIP Code
B_ |
i Q) Schedule D, line
ame —__.
Q) Schedule E/F, tine
Number Street UO) Schedule G, line
City State ZIP Code

 

Official Form 106H

Schedule H: Your Codebtors

page__of

 

 

 

 
Case 19-13215 Doc15 Filed 03/28/19 Page 26 of 31

Fill in this information to identify your case:

 

Debtor 1 Victor C. Mbakpuo

First Name Middle Name Last Name

wt
Debtor 2 i
(Spouse, if filing) First Name Middle Name Last Name

 

mot yh BF
United States Bankruptcy Court for the: District of Maryland [| ‘SK oe

 

Case number _19--13215-TJC Check if this is:

(If known)
CL) An amended filing

Cla supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 MMT DBT YYW
Schedule I: Your Income 42/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. if more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Ea Describe Employment

1. Fillin your employment
information. Debtor 1 Debtor 2 or non-filing spouse

 

 

 

 

 

 

If you have more than one job,

attach a separate page with
information about additional Employment status 4 Employed LI Employed
employers. L) Not employed (2 Not employed

Include part-time, seasonal, or

self-employed work.
ploy Realtor

 

Occupation
Occupation may include student P

or homemaker, if it applies.
Employer’s name Michael's Relty, Inc

 

Employer’s address 7114 Annapolis Rd.
Number Street Number Street

 

 

 

Hyattsville MD 20784
City State ZIP Code City State ZIP Code

 

How long employed there? 10 10

a Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 5,000.00 $
3. Estimate and list monthly overtime pay. 3. +§ 0.00 +
4, Caiculate gross income. Add line 2 + line 3. 4. ¢ 5,000.00 $

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 1

 
 

Case 19-13215 Doc15 Filed 03/28/19 Page 27 of 31

 

 

 

 

11

. State all other regular contributions to the expenses that you list in Schedule J.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Victor Cc. Mbakpuo Case number (i known) 19--13215-TJC
First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
Copy line 4 here... cceecesssssssssssseesecesseensecsussessessesavsassesevesansansesenssessesase >4  g¢_ 5,000.00 $
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions Sa. § $
5b. Mandatory contributions for retirement plans 5b. § $
5c. Voluntary contributions for retirement plans 5c. $ $
5d. Required repayments of retirement fund loans Sd. §$ $
5e. Insurance Se. § $
5f. Domestic support obligations 5f. $ $
5g. Union dues 5g. $ $
5h. Other deductions. Specify: 5h. $ + ¢$
6. Add the payroll deductions. Add lines 5a + 5b + 5c+5d+5e+5f+5g+5h. 6. ¢ 0.00 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 5,000.00 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,

profession, or farm

Attach a statement for each property and business showing gross

receipts, ordinary and necessary business expenses, and the total $ 1,249.00 $

monthly net income. 8a. , :
8b. Interest and dividends 8b.  ¢ 0.00 $
8c. Family support payments that you, a non-filing spouse, or a dependent

regularly receive

Include alimony, spousal support, child support, maintenance, divorce $ 0.00 $

settlement, and property settlement. 8c.
8d. Unemployment compensation 8d. $. 0.00 $
8e. Social Security 8e. $ 0.00 $
8f. Other government assistance that you regularly receive

Include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemental

Nutrition Assistance Program) or housing subsidies.

Specify: sf § 0.00 $
8g. Pension or retirement income 8g. § 0.00 $
8h. Other monthly income. Specify: 8h. +§ 0.00 +$

9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + Bh. 9.} ¢ 1,249.00 $
10. Calculate monthly income. Add line 7 + line 9. 7 $ 6,249.00 $ $ 6,249.00
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. ——__——

 

 

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other

friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

1.4 § 0.00

Specify:

 

. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies

13.Do you expect an increase or decrease within the year after you file this form?

UL) No.

12.

 

ls _ 6,249.00

 

 

Combined
monthly income

 

—
W Yes. Explain: I'm likely to have more sales

 

 

Official Form 1061

Schedule I: Your Income

page 2

 

 

 

 

 
 

Case 19-13215 Doc15 Filed 03/28/19 Page 28 of 31

Fill in this information to identify your case:

 

 

 

(Spouse, if filing) First Name Middle Name Last Name

Debtor1 Victor C. Mbakpuo 58
First Name Middle Name Last Name Check if this i is. oh oe "2 é
ae oR rhe
Debtor2 me Sieh led filing

United States Bankruptcy Court for the: District of Maryland [=]
Case number 19-13215

(If known)

 

  

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Describe Your Household

1. Is this a joint case?

 

 

a No. Go to line 2.
C) Yes. Does Debtor 2 live ina separate household?

LJ} No
C) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

2. Do you have dependents? C] No
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and Y Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... O
N
Do not state the dependents’ son 15 uw °
names. Yes
daughter 14 UW No
ca Yes
son 12 O) No
a Yes
daughter 7 ) No
a Yes
son 5 U No
wi Yes
3. Do your expenses include W No

expenses of people other than
yourself and your dependents? UI Yes

ara Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

 

 

Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule I: Your income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. Include first mortgage payments and 3346.00
any rent for the ground or tot. 4, $ _

If not included in tine 4:

4a. Real estate taxes 4a. §
4b. Property, homeowner's, or renter’s insurance 4b. $
4c. Home maintenance, repair, and upkeep expenses 4c. $
4d. Homeowner's association or condominium dues 4d. $

Official Form 106¥J Schedule J: Your Expenses page 1

 

 
 

Case 19-13215 Doc15 Filed 03/28/19 Page 29 of 31

Debtor1 Victor Cc. Mbakpuo

10.
11.

12.

13.

15.

20.

 

First Name Middle Name Last Name

 

 

 

 

 

 

Official Form 106J Schedule J: Your Expenses

Case number (if known) 19-13215

 

. Additional mortgage payments for your residence, such as home equity loans 5.

. Utilities:
6a. Electricity, heat, natural gas 6a.
6b. Water, sewer, garbage collection 6b.
6c. Telephone, cell phone, Internet, satellite, and cable services 6c.
6d. Other. Specify: 6d.
Food and housekeeping supplies 7.

. Childcare and children’s education costs 8.
Clothing, laundry, and dry cleaning 9.
Personal care products and services 10.
Medical and dental expenses 11.
Transportation. Include gas, maintenance, bus or train fare.

Do not include car payments. 12.
Entertainment, clubs, recreation, newspapers, magazines, and books 43.
Charitable contributions and religious donations 14.
Insurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance 15a.
15b. Health insurance 15b.
15c. Vehicle insurance 15c.
15d. Other insurance. Specify: 15d.
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify: 16.
Installment or lease payments:

17a. Car payments for Vehicle 1 17a.
17b, Car payments for Vehicle 2 17b.
17c. Other. Specify: 17c.
17d. Other. Specify: 17d.
Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule |, Your Income (Official Form 1061). 18.
Other payments you make to support others who do not live with you.

Specify: 19.
Other real property expenses not included in lines 4 or 5 of this form or on Schedule |: Your Income.

20a. Mortgages on other property 20a.
20b. Real estate taxes 20b.
20c. Property, homeowner’s, or renter’s insurance 20c.
20d. Maintenance, repair, and upkeep expenses 20d.
20e. Homeowner's association or condominium dues 20e.

 

Your expenses
$ 0.00
$
$
$
$
$
$
$
$
$
$ 150.00
$ 41.00
$
$ 286.00
$
$
§ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$
$
$
$
$
page 2

 

 
 

Case 19-13215 Doc15 Filed 03/28/19 Page 30 of 31

 

 

Debtor 1 Victor Cc. Mbakpuo Case number tirknown 19-13215
First Name Middie Name Last Name
21. Other. Specify: 21. +

 

 

22. Calculate your monthly expenses.

22a. Add lines 4 through 21. 22a. § 3,823.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $ 0.00
22c. Add line 22a and 22b. The result is your monthly expenses. 22c. $ 3,823.00

 

 

 

23. Calculate your monthly net income.

5 11,000.00

 

23a. Copy line 12 (your combined monthly income) from Schedule |. 23a.

23b. Copy your monthly expenses from line 22c above. 23b. —§ 3,823.00

23c. Subtract your monthly expenses from your monthly income. $ 7,177.00
The result is your monthly net income. 23c.

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

No

Yes. — Explain here: | expect increse in income

 

Official Form 106J Schedule J: Your Expenses page 3

 
 

Case 19-13215 Doc15 Filed 03/28/19 Page 31 of 31

Fill in this information to identify your case:

 

 

 

  

Debtor 1 Victor C. Mbakpuo

First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: District of Maryland [x] 8 et

Se

Case number 19-13215-—-TJC TS
{If known)

 

CY Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 12/15

If two married people are filing together, both are equally responsible for supplying correct information.

 

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

W No

C) Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and

 

Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

  

 

 

Signature oTDatior 1/ UV. ve Signature of Debtor 2
Date 03/28/2019 Date
MMi DD 7 YYYY MM/ DD / YYYY

 

 

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules

 

 
